 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)

    

gem Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

AUG 28 2019

 

 

. CLERK. U.S. DISTRICT COURT
United States of America JUDGMENT |BQ4AHERT LIE ASHFORNIA
y. (For Offenses Comm er Nov 1, 1987) DEPUTY

Angel Benitez-Quinones (2) Case Number: 19MJ3375-AHG

Zainab Khan

Defendant's Attorney

REGISTRATION NO. 87001298

THE DEFENDANT:
pleaded guilty to count(s) 2 of the Complaint

 

(_] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title & Section Nature of Offense Count Number(s)
8:1325(a)(1) ILLEGAL ENTRY (Misdemeanor) 2

C1 The defendant has been found not guilty on count(s)

 

L] Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

30 DAYS

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

August 22, 2019
Date of Imposition of Sentence

bot. oes

HONORABLE ALLISON H. GODDARD
UNITED STATES MAGISTRATE JUDGE

19MJ3375-AHG
